Per curiam.
This disciplinary matter is before this Court pursuant to Respondent Barry R. Price’s petition for voluntary surrender of license, which he filed pursuant to Bar Rule 4-227 (Tb) before the filing of a Formal Complaint. In the petition, Price admits that he knowingly, freely and voluntarily entered a plea of guilty to a single count of the criminal offense of Theft by Receiving Stolen Property, a felony violation of the Criminal Code of Georgia and that the entry of judgment on this plea constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d).
We have reviewed the record and agree to accept Price’s petition for voluntary surrender of his license. Accordingly, the name of Barry R. Price is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Price is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.